DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/3/2022 are as follows: 
Claim 2 is canceled by the applicant;
Claims 1 and 3-8 are pending and being examined.

Drawings
The replacement drawings were received on 1/3/2022 and are accepted.

Specification
The amended title of the invention was received on 1/3/2022 and is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US2018/0087844A1, as previously cited) in view of Moro-Le-Gall (US2017/0157723A1, hereinafter referred to as “Moro”, as previously cited).
Re Claim 1. Huang teaches a heat conduction member (1) comprising (Figures 1A-1B, 2A-2D): 
a housing (11, 12 form the housing) including a space (14) therein (Figures 1A-1B, 2A-2D; Paragraph 37-43); 
a wick structure (13) located in the space (Figures 1A-1B, 2A-2D; Paragraph 37); and 
a working fluid enclosed in the space (Figures 1A-1B, 2A-2D; Paragraph 40); 
wherein the housing includes two metal plates (11, 12) and a joint structure (15a-d) that connects the two metal plates (Figures 1A-1B, 2A-2D; Paragraphs 37-43); 
the joint structure includes two stacked metal plate layers (11, 12) of the two metal plates (11, 12) and a boundary portion (15a-d) between the two metal plate layers (Figures 1A-1B, 2A-2D; Paragraphs 37-43); 
the boundary portion includes a first region straddling the two metal plate layers (Figures 1A-1B, 2A-2D; Paragraphs 43-44 teach heat welding the two plates together, including using diffusion welding, wherein the process of diffusion welding the two plates together will result in a boundary portion between the two meal plate layers). 
Huang teaches joining the two plates together via diffusion welding (Paragraphs 43-44) but fails to specifically teach the boundary portion includes a first region defined by crystal grains straddling the two metal plate layers and the boundary portion further includes a second region defined by an interface between the two metal plate layers and free from any of the crystal grains straddling the two metal plate layers.
However, Moro teaches a process of joining plates together via diffusion bonding by low pressure hot isostatic compression at a pressure of 20-500bar, a temperature of ambient to 1100°C, and for a time of 15 minutes to several hours (Paragraphs 13-31, 45-49, 56-61, 107).  Moro further teaches that the pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation (Paragraphs 22-31).  The applicants’ invention of forming the joints is by a similar process of diffusion bonding operating at 500°C-1000°C and 300bar-3000bar.  Thus, since the two processes of forming the joint are similar, one of ordinary skill in the art would expect that two processes would result in similar joints (i.e. joints having a boundary portion that includes a first region having crystal grains straddling the two metal plate layers and the boundary portion further includes a second region defined by an interface between the two metal plate layers and free from any of the crystal grains straddling the two metal plate layers).  It is further noted that the claims are directed to an apparatus and not a method of manufacturing.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.  Additionally, once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. See MPEP 2113(II).
Therefore, in view of Moro’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the joints of Huang by low pressure hot isostatic compression in order to reduce manufacturing costs of the heat exchanger, to allow for multiple heat exchangers to be bonded at the same time, and to increase the bond area on each heat exchanger.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the temperature, pressure, and processing time to achieve a desired joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, Moro further teaches that the pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation (Paragraphs 22-31), wherein adjusting each of the pressure, temperature, and processing time will affect the resulting joint strength and quality.  Therefore, the pressure, temperature, and processing time are the variables and the result is the strength and quality of the resulting joint.

Re Claim 3. Huang as modified by Moro teach a cross section of an approximately 1 mm range of the boundary portion is observed at any 10 arbitrary locations of the joint structure, the first region and the second region exist alternately in all of the 10 arbitrary locations (Huang Figures 1A-1B, 2A-2D; Moro Paragraphs 13-31, 45-49, 56-61, 107). The process of forming the joint as taught by Moro is similar to the process of forming the joint as disclosed by the applicant (as discussed above).  Therefore, the joint of Moro would have similar joint features as claimed by the applicant.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the temperature, pressure, and processing time to achieve a desired joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, Moro further teaches that the pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation (Paragraphs 22-31), wherein adjusting each of the pressure, temperature, and processing time will affect the resulting joint strength and quality.  Therefore, the pressure, temperature, and processing time are the variables and the result is the strength and quality of the resulting joint.

Re Claim 4. Huang as modified by Moro teach the boundary portion has a sea-island structure including the first region that is a discontinuous phase and the second region that is a continuous phase in plan view (Huang Figures 1A-1B, 2A-2D; Moro Paragraphs 13-31, 45-49, 56-61, 107). The process of forming the joint as taught by Moro is similar to the process of forming the joint as disclosed by the applicant (as discussed above).  Therefore, the joint of Moro would have similar joint features as claimed by the applicant.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the temperature, pressure, and processing time to achieve a desired joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, Moro further teaches that the pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation (Paragraphs 22-31), wherein adjusting each of the pressure, temperature, and processing time will affect the resulting joint strength and quality.  Therefore, the pressure, temperature, and processing time are the variables and the result is the strength and quality of the resulting joint.

Re Claim 5. Huang as modified by Moro teach a cross section of an approximately 1 mm range of the boundary portion is observed at any 10 arbitrary locations of the joint structure, a mean value of a number of the first regions included in the 10 arbitrary locations is about 10.0 or more and about 20.0 or less (Huang Figures 1A-1B, 2A-2D; Moro Paragraphs 13-31, 45-49, 56-61, 107). The process of forming the joint as taught by Moro is similar to the process of forming the joint as disclosed by the applicant (as discussed above).  Therefore, the joint of Moro would have similar joint features as claimed by the applicant.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the temperature, pressure, and processing time to achieve a desired joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, Moro further teaches that the pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation (Paragraphs 22-31), wherein adjusting each of the pressure, temperature, and processing time will affect the resulting joint strength and quality.  Therefore, the pressure, temperature, and processing time are the variables and the result is the strength and quality of the resulting joint.

Re Claim 6. Huang as modified by Moro teach a cross section of an approximately 1 mm range of the boundary portion is observed at any 10 arbitrary locations of the joint structure, a mean value of a total length of the first regions included in the 10 arbitrary locations is about 0.05 mm or more and about 0.95 mm or less (Huang Figures 1A-1B, 2A-2D; Moro Paragraphs 13-31, 45-49, 56-61, 107). The process of forming the joint as taught by Moro is similar to the process of forming the joint as disclosed by the applicant (as discussed above).  Therefore, the joint of Moro would have similar joint features as claimed by the applicant.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the temperature, pressure, and processing time to achieve a desired joint structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, Moro further teaches that the pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation (Paragraphs 22-31), wherein adjusting each of the pressure, temperature, and processing time will affect the resulting joint strength and quality.  Therefore, the pressure, temperature, and processing time are the variables and the result is the strength and quality of the resulting joint.

Re Claim 7. Huang as modified by Moro teach the housing has a tubular shape (Huang Figure 2D has a tubular shape); and the heat conduction member defines a heat pipe (Huang Figures 1A-1B, 2A-2D; Moro Paragraphs 13-31, 45-49, 56-61, 107). 

Re Claim 8. Huang as modified by Moro teach the housing includes the two metal plates facing each other; and the heat conduction member defines a vapor chamber (Huang Figures 1A-1B, 2A-2D, Paragraphs 37-44; Moro Paragraphs 13-31, 45-49, 56-61, 107). 

Response to Arguments
Applicant traverses the 112(a) rejections on pages 6-8 of the reply.  This argument is moot in view of the 112(a) rejections being withdrawn based on the claim amendments.
Applicant traverses the 112(b) rejections on pages 8-9 of the reply. This argument is moot in view of the 112(b) rejections being withdrawn based on the claim amendments.
Applicant's remaining arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11-14 of the reply that Huang and Moro fail to teach the first and second regions as recited in claim 1.  Applicant specifically alleges on page 14 that the “structural limitations” have not been shown by the examiner.  This is not found persuasive.  As outlined in the rejection above, Huang teaches a heat conduction member having a housing (11, 12 form the housing) including a space (14) therein; a wick structure (13) located in the space; and a working fluid enclosed in the space; wherein the housing includes two metal plates (11, 12) and a joint structure (15a-d) that connects the two metal plates; the joint structure includes two stacked metal plate layers (11, 12) of the two metal plates (11, 12) and a boundary portion (15a-d) between the two metal plate layers; the boundary portion includes a first region straddling the two metal plate layers (Figures 1A-1B, 2A-2D; Paragraphs 43-44 teach heat welding the two plates together, including using diffusion welding, wherein the process of diffusion welding the two plates together will result in a boundary portion between the two meal plate layers).  Moro is further relied upon to teach a specific joining process that would result in the first and second regions being formed at the boundary portion of Huang.  Thus, the structural limitations of claim 1 have been addressed.  Therefore, the applicants’ argument is not persuasive.
Applicant further asserts on page 15 of the reply that “Applicant respectfully requests the Examiner to cite the exact language in paragraphs [0022]-[0031] of Moro-Le-Gaul et al. which is alleged to teach that "pressure, temperature, and processing time can be adjusted to achieve a desired quality of the joint with a desired assembly deformation”.  However, the applicant has failed to actually recite any pressures, temperatures, or processing times in the claims to achieve the desired joint structure.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pressure, temperature, or processing time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moro teaches in paragraphs 22-31 that the various parameters have different effects on the resulting structure.  Moro goes on to teach a specific process of joining plates together via diffusion bonding by low pressure hot isostatic compression at a pressure of 20-500bar, a temperature of ambient to 1100°C, and for a time of 15 minutes to several hours (Paragraphs 56-61).  Thus, the applicants’ argument is not persuasive.
Applicant argues on page 15 of the reply that even if the prior art teaches the same joining process as the applicants’ invention, that said prior art process would not “inherently or necessarily possess a boundary portion which includes a first region defined by crystal grains straddling two metal plate layers and second region defined by an interface between the two metal plate layers”.  It is unclear how the applicant can argue that the parameters of the joining process of Moro overlaps the applicant’s parameters of the joining process but would not result in the same or similar joint being formed.  Additionally, the applicant has failed to claim any specific parameters to achieve the desired first and second regions. Since the prior art and the applicants’ processes of forming the joint are similar, one of ordinary skill in the art would expect that two processes would result in similar joints (i.e. joints having a boundary portion that includes a first region having crystal grains straddling the two metal plate layers and the boundary portion further includes a second region defined by an interface between the two metal plate layers and free from any of the crystal grains straddling the two metal plate layers). Additionally, once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. See MPEP 2113(II).  The applicant has failed to clearly establish why the same parameters of the prior art would not result in the same joint as the applicants’ claimed invention.  Accordingly, the applicants’ argument is not found persuasive.
The applicant further argues on pages 15-16 of the reply that “the bonding metal plates 10 of Moro-Le-Gaul et al. do not possess specific content ratios of elements which result in the formation of these structures”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “specific content ratios of elements”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 16 of the reply that “claim 1 does not recite any process limitations”.  This argument is moot in view of applicant arguing non-claimed features.
Applicant argues on page 16 of the reply that “applicant’s claimed invention does not recite any “range” which could be optimized”.  This argument is moot in view of applicant arguing non-claimed features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763